Citation Nr: 1529827	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO. 13-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for an upper back scar, as a residual of an upper back cyst excision.

2. Entitlement to an increased rating in excess of 10 percent for tinnitus.

3. Entitlement to a compensable rating for sinusitis.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, and, if so, whether the reopened claim should be granted.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, and, if so, whether the reopened claim should be granted.

6. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right calf disability, and, if so, whether the reopened claim should be granted.

7. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his disabilities prevent him from obtaining or maintaining substantially gainful employment, and therefore the issue of entitlement to TDIU has not been raised by the record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran submitted additional evidence in support of his claim after the issuance of the statement of the case. While this evidence was not accompanied by a waiver of review by the agency of original jurisdiction, such a waiver is presumed as the Veteran submitted his substantive appeal after February 2, 2013. 38 U.S.C.A. § 7105(e)(1). As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to a compensable rating for sinusitis and service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's upper back scar is linear, superficial and subjectively painful, with an area of less than six square inches; it is not manifested by an area over 144 square inches, instability, skin breakdown, disfigurement of the head, face or neck, keloid formation, underlying tissue damage, or limitation of function of the affected part, including limitation of motion.

2. The current 10 percent rating for tinnitus is the maximum schedular rating, whether the sound is perceived in one ear or both ears.

3. An October 2001 rating decision denied service connection for left and right knee disabilities and a right calf disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

4. A September 2008 rating decision denied service connection for bilateral hearing loss. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

5. The evidence associated with the claims file subsequent to the October 2001 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for left and right knee disabilities.

6. The evidence associated with the claims file subsequent to the October 2001 and September 2008 rating decisions is essentially cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for a right calf disability and a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for an upper back scar have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Diagnostic Codes 7819-7804 (2014).

2. The claim for an increased rating in excess of 10 percent for tinnitus is without legal merit. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

3. The October 2001 and September 2008 rating decisions are final. 38 U.S.C.A. §§ 7104, 7105 (West 1996 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001 & 2008).

4. New and material evidence sufficient to reopen the claims of service connection for left and right knee disabilities has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

5. New and material evidence sufficient to reopen the claims of service connection for a right calf disability and a bilateral hearing loss disability has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Concerning the Veteran's claim for a higher evaluation for tinnitus, VA is not required to provide notice of the information and evidence necessary to substantiate a claim for a higher evaluation for bilateral service-connected tinnitus because there is no information or evidence that could substantiate the claim, as entitlement to separate ratings is barred by current Diagnostic Code 6260 and by the previous versions thereof. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

Similarly, there is no additional duty to assist the claimant concerning this claim. VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. See 38 U.S.C.A § 5103A; Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004). As such, VA had no obligation to provide notice or assistance, and therefore no further discussion of those duties with respect to the tinnitus claim is warranted.

Further, in light of the fully favorable decision as to the issues of reopening claims of service connection for left and right knee disabilities, no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to all other claims is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

VA issued a VCAA letter in November 2010, prior to the initial unfavorable adjudication in May 2012. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. Concerning the claims to reopen, the letter further informed the Veteran of the definition of new and material evidence. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). With respect to the increased rating claims, the Veteran was provided with a VA examination in September 2011. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for an increased rating for an upper back scar. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the issue of reopening claims of service connection for a right calf disability and a bilateral hearing loss disability, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As the claims have not been reopened, VA's duty to provide medical examinations did not attach with respect to the Veteran's claims for service connection for a right calf disability and a bilateral hearing loss disability. Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist in this case is satisfied.



II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his upper back scar and tinnitus. The Board will address each claim in turn, applying the legal framework outlined above as well as the specific rating criteria governing the rating of each disability. 

A. Upper Back Scar

The Veteran's upper back scar is rated under Diagnostic Code 7819, governing benign neoplasms of the skin. Under Diagnostic Code 7819, benign neoplasms are to be rated as disfigurement of the head face or neck, scars, or impairment of function under Diagnostic Code 7800 to 7805. 38 C.F.R. § 4.118, Diagnostic Code 7819. Accordingly, the Veteran's upper back scar is rated at 10 percent by analogy to Diagnostic Code 7804, governing painful or unstable scars. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful. Id. A 20 percent rating is warranted for three or four scars that are unstable or painful. Id. Finally, a 30 percent rating is warranted for five or more scars that are unstable or painful. Id.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. If one of more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7805 may also receive and evaluation under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3. 

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating excess of 10 percent for the Veteran's upper back scar is warranted. The Veteran has stated, specifically during his September 2011 VA examination, that he experiences severe pain at the location of the scar, skin breakdown, and that the movement of his neck is restricted. He further reported that the skin on the scar is very tight, and that the scar prevents him from lifting heavy objects due to pain. As these constitute lay observable symptoms, the Veteran is competent to report these manifestations. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with a VA examination in September 2011. The examiner noted the subjective complaints as described above. On objective examination, the examiner indicated that the scar was superficial, linear, and measured approximately 4 centimeters by 0.3 centimeters. The examiner found no evidence of pain, skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or disfigurement. The examiner found no limitation of motion or function attributable to the scar. There is no evidence indicating the examiner was not competent or credible, and as the results were based on an objective evaluation of the Veteran they are entitled to significant probative weight concerning the current severity of the upper back scar. Nieves-Rodriguez, 22 Vet. App. at 302-05. The Veteran's treatment records are silent for any complaints about or notations concerning the upper back scar.

Based on the preponderance of the evidence, a rating in excess of 10 percent for the upper back scar is not warranted. There is no evidence indicating that the Veteran has in excess of three scars that are painful or unstable. 38 C.F.R. § 4.118, Diagnostic Code 7804. Additionally, there is no medical evidence of record indicating that the Veteran's scar is both painful and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2. While the Veteran reported daily skin breakdown, which is indicative of an unstable scar, there is no medical evidence that the Veteran's scar is unstable, and the September 2011 examiner specifically found that the scar was not unstable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. As such, the Board finds that the medical evidence of record, which reflects the scar is not unstable, outweighs the Veteran's lay statements to the contrary. Therefore, an increased rating in excess of 10 percent for an upper back scar is not warranted in this case. 38 C.F.R. § 4.118, Diagnostic Code 7819-7804. 

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran's scar does not affect his head, face or neck, and is not deep or of an area greater than 144 square inches. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7802. There is no evidence of limitation of motion or function attributable to the scar. 38 C.F.R. § 4.118, Diagnostic Codes 7805.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent for the Veteran's upper back scar. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Tinnitus

The Veteran contends he is entitled to an initial rating in excess of 10 percent for tinnitus. Tinnitus is evaluated under Diagnostic Code 6260, under which a single 10 percent evaluation is assigned for "recurrent" tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260. A single rating of 10 percent is assigned regardless of whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); see also Smith, 451 F.3d 1344 (upholding the interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of where perceived).

The Board notes the Veteran's complaints that his tinnitus is worse than currently rated. However, the Veteran is already in receipt of the maximum allowable rating for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); see also Smith, 451 F.3d 1344. As such, there is no legal basis upon which to award a higher rating or separate schedular ratings for tinnitus in each ear, the Veteran's claim must be denied. See Sabonis, 6 Vet. App. 426.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Upper Back Scar

In this case, the first Thun element is not satisfied. The Veteran's service-connected upper back scar is linear and superficial, with an area of less than six square inches and with no limitation of motion or functional impairment. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's noted symptoms are directly contemplated by the criteria. In short, there is nothing exceptional or unusual about the Veteran's upper back scar because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's upper back scar is not warranted in this case.

B. Tinnitus

The first Thun element is not satisfied here. The Veteran's tinnitus is manifested by signs and symptoms such as ringing in the ears. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.87, Diagnostic Code 6260. The rating schedule contemplates recurrent tinnitus and whether it is experienced unilaterally, bilaterally, or in the head. See id.; see also Smith, 451 F.3d 1344. Given the variety of ways in which the rating schedule contemplates tinnitus, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's tinnitus because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

IV. SMC

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been granted in this case. Buie v. Shinseki, 24 Vet App 242 (2010). No temporary total ratings for any of the Veteran's disabilities have been assigned. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record shows that the Veteran is able to attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness, with the audiological examinations of record affirmatively showing the Veteran is not deaf. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.

V. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The Veteran requests reopening of claims for service connection for left and right knee disabilities, a right calf disability, and a bilateral hearing loss disability. As the law and analysis are substantially the same, the Board will address the left and right knee disabilities together, followed by the right calf and bilateral hearing loss disabilities, applying the legal framework laid out above.

A. Left and Right Knee Disabilities

First, the Veteran is required to submit new and material evidence to reopen his claims for service connection for left and right knee disabilities. In approximately September 2013 the Veteran submitted copies of select service treatment records, which were associated with the claims file. However, these records only mention a right calf injury, sinusitis, and headaches. As the treatment records do not related to the claimed left or right knee disabilities, they are not relevant to the claim, and therefore new and material evidence is required. 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claims of service connection for left and right knee disabilities has been submitted. Here, the RO last denied service connection in October 2001. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence during the one year appellate period. Therefore, the October 2001 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in October 2001 consisted of the Veteran's service treatment records, a May 2001 VA medical examination, and lay statements from the Veteran. The evidence of record failed to establish that the Veteran had a current left or right knee disability. Evidence received since the rating decision includes VA treatment record, additional VA examination reports, and further lay statements from the Veteran. Of particular note, a September 2013 letter submitted by the Veteran indicates that x-ray findings showed bilateral degenerative changes in the Veteran's knees, thus indicating the presence of a current disability. Shade, 24 Vet. App. at 117-18.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of current left and right knee disabilities. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claims for service connection for left and right knee disabilities is warranted. The claims require further development, addressed in the remand section below.

B. Right Calf and Bilateral Hearing Loss Disabilities

As an initial matter, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. Copies of service treatment records were submitted by the Veteran in approximately September 2013. These records are duplicative of service treatment records already associated with the claims file at the time of the October 2001 and September 2008 Board decisions that denied service connection for a right calf and bilateral hearing loss disabilities, respectively. As the recently associated service treatment records were previously considered at the time of the prior final denials, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has not been submitted. Here, the RO last denied service connection for a right calf disability in October 2001 and denied service connection for a bilateral hearing loss disability in September 2008. The Veteran was notified of the decisions, but did not submit a notice of disagreement as to either decision, or submit new and material evidence during the appellate period. Therefore, the October 2001 and September 2008 decisions became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in October 2001 consisted of service treatment records, a May 2001 VA medical examination, and lay statements from the Veteran. In September 2008 the evidence of record consisted of the evidence present in October 2001, plus further VA examination reports, VA treatment records, and additional statements from the Veteran. At the time of both decisions, the evidence of record failed to establish the Veteran had a current right calf disability or bilateral hearing loss disability. Evidence received since the rating decision includes VA examination reports, VA treatment records, and further lay statements.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. However, the Board finds that the evidence is not material as it does not address previously unestablished facts, specifically that the Veteran has either a current right calf disability or a current hearing loss disability for VA purposes. 38 C.F.R. § 3.156(a).

The VA treatment records from October 2001 forward are wholly silent for any complaints or diagnosis of a right calf disability, or any symptoms associated therewith. Likewise, the treatment records are silent for any objective indication that the Veteran currently has a bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385. As such, the records are not material as they do not address the previously unestablished facts of aggravation or causation.

The Veteran was provided with a VA audiological examination in conjunction with his claim for an increased rating for tinnitus in September 2011. The examiner also measured the Veteran's hearing thresholds, and found that the Veteran did not have a bilateral hearing loss disability for VA purposes. Id. Thus, while the September 2011 examination report is new, it cannot be considered material evidence as it does not have a reasonable possibility of substantiating the Veteran's claim, since the results of the study in fact militate against the claim. 

In his lay statements the Veteran has generally indicated that he has a current right calf disability and a bilateral hearing loss disability. However, concerning the right calf, the Veteran has not indicated what that disability is, and therefore the lay evidence does not a specific diagnosis of a right calf disability for service connection purposes. Concerning the bilateral hearing loss disability, the Veteran is not competent to state that he has a current disability for VA purposes as to do so requires precise audiometric testing and expertise in the field of audiology. Jandreau, 492 F.3d 1372. Further, the lay statements are redundant and cumulative of evidence that was of record at the time of the original decision. The Veteran stated in his original application that he had a right calf and a bilateral hearing loss disability. Therefore, the statements were already taken into account in the prior decisions, and the statements are cumulative and redundant. As such, the Veteran's statements cannot be considered new and material evidence for the purposes of reopening the claim.

In conclusion, the evidence associated with the claims file since the last final denials, while new, is not material, as it either does not relate to the previously unestablished fact that the Veteran has a current right calf disability or a current bilateral hearing loss disability for VA purposes, or is cumulative and redundant of evidence of record at the time of the initial decision. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a right calf disability and a bilateral hearing loss disability has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, the claim is denied.


ORDER

Entitlement to an increased rating in excess of 10 percent for an upper back scar, as a residual of an upper back cyst excision, is denied.

Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right calf disability has not been received, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability has not been received, and, therefore, the claim is denied.


REMAND

VA must provide examinations that are adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Concerning the claim for an increased rating for sinusitis, the Veteran stated during his September 2011 VA examination that his headaches are related to his sinus condition. He also alleged that his sinusitis is manifested by incapacitating episodes, purulent discharge, and other symptoms contemplated by the rating criteria governing sinusitis. However, the Veteran is also service-connected for migraine headaches, the rating criteria for which also contemplate headaches and prostrating (or incapacitating) episodes. As both conditions are manifested by similar symptoms, and in an effort to rate the Veteran's sinusitis as accurately as possible, the Board finds that a new VA examination is warranted to determine the current severity of the sinusitis, as well as to differentiate, to the extent possible, those symptoms attributable to the sinusitis and those attributable to the service-connected migraine headaches. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

Concerning the left and right knee disabilities, the May 2001 VA examiner indicated that no current left or right knee disability was present, and therefore provided no opinion as to whether a left or right knee disability was related to the Veteran's service. However, as noted above a September 2013 VA medical letter indicated that x-ray results showed mild degenerative changes in the Veteran's knees bilaterally. As there is an indication of a current bilateral knee disability, service records reflect complaints of knee pain, the Veteran has stated that his knee pain has been consistent since service, and there is otherwise insufficient medical evidence to decide the claim, a remand for a new VA examination is necessary. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) relevant to the claimed sinusitis and knee disabilities which are identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected sinusitis. The claims folder must be made available to the examiner in conjunction with the examination. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

The examiner should differentiate, to the extent possible, the symptoms attributable to the Veteran's sinusitis and those symptoms attributable to his service-connected migraine headaches.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed left and right knee disabilities. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current left or right knee disability underlying his complaints of bilateral knee pain?

b) If so, is it at leat as likely as not (a fifty percent probability or greater) that the Veteran's left or right knee disability is related to his active duty service?

A detailed rationale for the opinion must be provided. All testing deemed necessary, to include x-ray testing, should be conducted.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


